Citation Nr: 1044106	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  10-18 024	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to an initial compensable rating for macular 
degeneration of the left eye.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1955 to October 1959 
and from June 1962 to October 1986.  He received the Bronze Star 
Medal, Air Medal, and Joint Service Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2009 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  
In that decision, the RO granted service connection for macular 
degeneration of the left eye and assigned an initial 
noncompensable disability rating, effective April 23, 2009.

In November 2010, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's macular degeneration of the left eye has been 
manifested by distant corrected visual acuity of 20/20-2 in the 
right eye and 20/25+ in the left eye and near uncorrected visual 
acuity of 20/20 in both eyes, without incapacitating episodes, 
field of vision deficits, or impairments of ocular muscle 
function.   


CONCLUSION OF LAW

The criteria for an initial compensable rating for macular 
degeneration of the left eye have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.79, Diagnostic Codes 
(DCs) 6006, 6066, 6080, 6090 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The claim for a higher initial rating for macular degeneration of 
the left eye arises from the Veteran's disagreement with the 
initial rating assigned after the grant of service connection.  
The courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been granted 
and there is disagreement as to "downstream" questions, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice or address prejudice from absent VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(2003).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as initial rating) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  
VA obtained all of the identified post-service VA treatment 
records and private medical records.  In addition, the Veteran 
was afforded a VA examination for macular degeneration of the 
left eye.

Rating Criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.


When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's macular degeneration of the left eye is currently 
rated under 38 C.F.R. § 4.79, DC 6006 as maculopathy.  Eye 
disabilities rated under DCs 6000 to 6009 are rated on the basis 
of either visual impairment or on incapacitating episodes 
according to a General Rating Formula, whichever results in a 
higher rating.  38 C.F.R. § 4.79, DC 6006.

Under the General Rating Formula based on incapacitating 
episodes, the following ratings apply:  a 10 percent rating is 
warranted for macular degeneration with incapacitating episodes 
having a total duration of at least 1 week, but less than 2 
weeks, during the previous 12 months; a 20 percent rating is 
warranted for macular degeneration with incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the previous 12 months; a 40 percent rating is 
warranted for macular degeneration with incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the previous 12 months; and a 60 percent rating is 
warranted for macular degeneration with incapacitating episodes 
having a total duration of at least 6 weeks during the previous 
12 months.  Id.

A note to DC 6006 defines an incapacitating episode as a period 
of acute symptoms severe enough to require prescribed bed rest 
and treatment by a physician or other healthcare provider.

As for visual impairment, a noncompensable rating is warranted 
for impairment of central visual acuity when the corrected visual 
acuity is 20/40 or better in both eyes and a 10 percent 
compensable rating is warranted when the corrected visual acuity 
is 20/50 in one eye and 20/40 or worse in the other eye.  
38 C.F.R. § 4.79, Diagnostic Code 6066.


Background

An April 2009 examination report from the New England Eye Center 
reveals that the Veteran reported that he had cataracts and 
glaucoma which resulted in "a little" decrease in visual 
acuity.  He experienced floaters, but no flashes or pain.  
Examination revealed that corrected visual acuity was 20/25 in 
the right eye and 20/40 in the left eye.  Diagnoses of bilateral 
age-related macular degeneration (left eye greater than right 
eye) and very mild bilateral cataracts were provided.

A July 2009 VA examination report indicates that the Veteran 
reported that he took vitamins for his macular degeneration.  He 
experienced dry age-related macular degeneration in the left eye, 
chronic open angle glaucoma in both eyes, and a choroidal nevus 
in the right eye.

Examination revealed that distant corrected visual acuity was 
20/20-2 in the right eye and 20/25+ in the left eye.  Near 
uncorrected visual acuity was 20/20 in both eyes.  Extraocular 
muscle movements were full and smooth, confrontation fields were 
full to finger counting in both eyes, and pupils were 4 
millimeters in bright light, equal, round, and reactive with no 
afferent papillary defect.  Amsler grid was normal in the right 
eye, but the Veteran had metamorphopsia temporal to fixation in 
the left eye.  Biomicroscopy showed mild flaking of the lids and 
lashes.

The conjunctiva was clear bilaterally, the corneas had arcus, the 
anterior chambers were deep and quiet, and the irises were flat.  
Tonometry by applanation was 15 and 14 millimeters of mercury in 
the right and left eyes, respectively.  Fundus examination showed 
1+ nuclear sclerosis bilaterally, vitreous had a posterior 
vitreous detachment bilaterally, and the macular was flat 
bilaterally.  There was pigment mottling and drusen in the left 
eye greater than the right eye, but there was no blood, lipid, or 
fluid in either eye.  Vessels had a 2:3 AV ratio bilaterally and 
the periphery was flat and intact 360 degrees bilaterally.  
Diagnoses of dry age-related macular degeneration in the left eye 
with metamorphopsia on Amsler grid and bilateral open angle 
glaucoma were provided.

The RO granted service connection on the basis of evidence from a 
private physician showing a diagnosis of macular degeneration 
during service.

Analysis

Initially, the Board notes that the Veteran has been diagnosed as 
having bilateral open angle glaucoma and cataracts and 
metamorphopsia of the left eye. These eye disabilities are not 
service-connected.  However, where an examiner is unable to 
distinguish the symptoms of a service-connected disability from 
non-service connected manifestations, all the manifestations will 
be considered part of the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem 
v. Brown, 9 Vet. App. 136, 140 (1996)).  

As the evidence reveals that the symptoms of the Veteran's 
service-connected and non-service connected eye disabilities 
cannot be distinguished, the Board will attribute all eye 
symptoms to macular degeneration of the left eye for the purposes 
of assessing the severity of that disability.

The Veteran contends that he is entitled to a higher initial 
rating, because he has significant distortion in the vision in 
his left eye, although the vision in his right eye is "ok".  
While the examinations results reflect some impairment of visual 
acuity or distortion, that impairment has not met or approximated 
the criteria for an initial compensable rating for macular 
degeneration of the left eye based on impairment of visual acuity 
at any time during the appeal period.  The private and VA 
evidence shows that his visual acuity has been 20/40 or better in 
both eyes. 

Furthermore, there is no evidence of any incapacitating episodes 
due to the Veteran's eye disability.  The private and VA medical 
evidence reports no prescribed bedrest and the Veteran has not 
reported such periods.  Therefore, the symptoms of the Veteran's 
macular degeneration of the left eye more closely approximate the 
criteria for a noncompensable rating under DCs 6006 and 6066.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.79, DCs 6006, 
6066.   

In addition, there is no evidence of field of vision deficits or 
impairment of ocular muscle function.  In this regard, the VA 
examination showed that the Veteran's periphery was intact with a 
360 degree field of vision.  Therefore, the Veteran is not 
entitled to compensable ratings under DCs 6080 or 6090.

Compensation is payable for the combination of service connected 
and non-service connected disabilities of the eyes when vision in 
each eye is rated at 20/200 or less or the peripheral field of 
vision is 20 degrees or less.  38 U.S.C.A. § 1160 (West 2002); 38 
C.F.R. § 3.383(a)(1) (2010).  The Veteran's visual acuity is far 
better than 20/200 and there is no loss of peripheral field of 
vision.  Hence, ratings based on the non-service connected eye 
are not warranted.  Assuming for the sake of argument that the 
non-service connected disability could be compensated, it does 
not meet the criteria for a compensable rating and a higher 
initial rating would not be warranted.

The evidence is against a finding that the Veteran's service 
connected left eye disability has met or approximated the 
criteria for a compensable evaluation at any time since the 
effective date of service connection.  Reasonable doubt does not 
arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.7, 4.21.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional factors 
in this appeal.  The symptom of the Veteran's disability is 
visual impairment.  This symptom is contemplated by the rating 
criteria.  Thus, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that a TDIU is an element of all claims for a 
higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The Federal Circuit has held that entitlement to a TDIU 
is raised where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. 
Shinseki, 587 F.3d 1106, 1109 (2009) (holding that an inferred 
claim for a TDIU is raised as part of an increased rating claim 
only when the Roberson requirements are met).

In July 2008, the RO granted entitlement to a TDIU, effective 
July 18, 2007.  As the Veteran was granted a TDIU prior to the 
date that his claim for service connection for macular 
degeneration of the left eye was received (April 23, 2009), 
entitlement to a TDIU is not at issue in this appeal.



ORDER

Entitlement to an initial compensable rating for macular 
degeneration of the left eye is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


